In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                            No. 07-12-00248-CR, 07-12-00249-CR


                       STEVEN MATTHEW MILLS, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 100th District Court
                                      Hall County, Texas
                Trial Court No. 3471, 3472, Honorable Stuart Messer, Presiding

                                      August 2, 2013

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant, Steven Matthew Mills, entered pleas of guilty, pursuant to a plea

bargain, to two indictments charging him with burglary of a building. 1 Pursuant to the

terms of the plea bargain, appellant was placed on deferred adjudication probation for a

period of two years. Subsequently, appellant’s deferred adjudication probation was

extended for an additional two year period. Thereafter, the State filed a motion to

adjudicate appellant guilty of the offense in each of the cases. The trial court heard the


      1
          See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011).
motions to adjudicate appellant on May 14, 2012, and appellant entered pleas of true to

all of the allegations except one of the two allegations that he had used marijuana while

on probation.       The trial court found the allegations contained in the motions to

adjudicate to be true. After conducting a hearing on the issue of punishment, the trial

court sentenced appellant to 22 months in a State Jail Facility (SJF). Appellant appeals

contending that the trial court abused its discretion by sentencing appellant to an

unreasonable sentence under the circumstances of this case. We disagree and will

affirm.


                             Factual and Procedural Background


          Appellant does not contend that the evidence was insufficient to support the trial

court’s finding that the allegations were true. Accordingly, we will address only such

facts as are necessary for this opinion. Following his plea of guilty to the offense of

burglary of a building, appellant was placed on deferred adjudication probation for a

period of two years on each case. The terms of the probation order were the same in

each case and the deferred adjudications ran concurrently. Subsequently, appellant’s

deferred adjudication probation was extended for two additional years. Thereafter, the

State filed a motion to adjudicate appellant guilty in each of the cases.


          The State’s motion to adjudicate alleged that appellant had violated the terms

and conditions of probation in five particular areas. The allegations of the State were

that appellant had: 1) failed to report in person for specified days, 2) failed to pay his

community supervision fees as required, 3) failed to pay his court costs as required, 4)

used marijuana on two occasions since being placed on deferred adjudication, and 5)



                                               2
failed to complete community service as required. Appellant entered pleas of true to all

allegations except one of the two allegations concerning the use of marijuana.

Specifically, as to the allegation of use of marijuana on February 3, 2012, appellant

entered a plea of not true. The State ultimately dropped this allegation. The trial court

found all of the alleged violations of the terms and conditions of probation on which the

State proceeded to trial to be true. Accordingly, the trial court found appellant guilty of

the charges of burglary of a building, as alleged in the original indictments. Thereafter,

the trial court conducted a hearing on the issue of punishment.          After hearing the

evidence on the issue of punishment, the trial court sentenced appellant to serve 22

months in an SJF.


       Appellant appeals contending that the trial court abused its discretion in

sentencing appellant to a term of 22 months confinement in an SJF under the facts of

this particular case.    Disagreeing with appellant’s contention, we will affirm the

judgments of the trial court.


                                         Analysis


       Appellant’s sole contention is that the decision of the trial court to impose a

sentence of confinement for 22 months in an SJF was an abuse of discretion. Initially,

we note that the offense of burglary of a building, other than a habitation, is defined as a

state jail felony.   See TEX. PENAL CODE ANN. § 30.02(c)(1).         A state jail felony is

punishable by confinement in an SJF for any term of not more than two years or less

than 180 days. See TEX. PENAL CODE ANN. § 12.35(a) (West Supp. 2012). Next, the

task of setting the length of confinement for an individual within the prescribed



                                             3
punishment range is a “normative judgment.” See Smith v. State, 286 S.W.3d 333, 344

(Tex.Crim.App. 2009) (quoting Ex parte Chavez, 213 S.W.3d 320, 323 (Tex.Crim.App.

2006)). The Texas Court of Criminal Appeals has described the sentencer’s discretion

to impose punishment within the prescribed range to be essentially unfettered.         Id.

(citing Ex parte Chavez, 213 S.W.3d at 323). This Court has adhered to the directions

of the Texas Court of Criminal Appeals and found that a trial court’s discretion regarding

sentencing following an adjudication of guilt is unfettered. See Rhodes v. State, No. 07-

11-0488-CR, 2012 Tex. App. LEXIS 10054, at *2 (Tex.App.—Amarillo Dec. 5, 2012, pet.

ref’d) (per curiam) (mem. op., not designated for publication). Since the punishment

assessed is within the range of punishment authorized by the Texas Penal Code, we

see no reason to alter our position. Accordingly, we hold that the trial court did not

abuse its discretion in assessing appellant’s punishment at confinement in an SJF for

22 months. Appellant’s sole issue is overruled.


                                       Conclusion


      Having overruled appellant’s sole issue, the judgment of the trial court is

affirmed.




                                                  Mackey K. Hancock
                                                      Justice

Do not publish.




                                            4